Citation Nr: 1449638	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for pes planus, claimed as fallen arches.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for diabetes.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from September 1952 to September 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) in February 2011 (which declined to reopen the claim for service connection for a right knee disorder and denied service connection for diabetes, heart disease, hypertension, neck and left shoulder disorders and gout) and April 2013 (which denied service connection for pes planus).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, additional evidence was submitted with a waiver of RO initial consideration.

Service connection for a right knee disorder was denied by previous unappealed rating decisions.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters on appeal (including service connection for a right knee disorder on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1969 rating decision denied service connection for residuals of a knee injury, based essentially on a finding that the injury in service was acute and transitory and had resolved; an unappealed March 2004 rating decision continued the denial.

2.  Evidence received since the March 2004 rating decision includes the Veteran's September 2014 hearing testimony that he was treated for right knee complaints within one year of his discharge from military service and that such complaints have persisted since; relates to the unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

An unappealed November 1969 rating decision denied service connection for residuals of a knee injury based essentially on a finding that the injury in service was acute and transitory and had resolved.  A March 2004 rating decision continued the denial.  The Veteran was advised of the denial, but did not appeal it (or submit new and material evidence in the year following).  Hence, the March 2004 rating decision also became final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the March 2004 rating decision included the Veteran's service treatment records (STRs) (which show treatment for a right knee abrasion) and post-service VA treatment records from 1999 for 2003 (which showed findings of large suprapatellar effusion, right knee gout with no active disease, and likely right knee OA (osteoarthritis)).

At the September 2014 Travel Board hearing, the Veteran testified that he sought treatment for right knee complaints in 1954 (the year of service discharge) and has experienced ongoing right knee pain since his injury in service.  He further testified that he has continued to receive treatment for his right knee complaints at the Bronx VAMC.  His sworn testimony is presumed credible for the purposes of reopening.  See Fortuck, supra. 

The Board finds that the evidence received since the March 2004 rating decision, addresses unestablished facts necessary to substantiate the claim of service connection for a right knee disorder.  Evidence of right knee treatment within the year of service discharge and any ongoing right knee treatment would be strong supporting evidence that a current right knee disorder was incurred in service, and would raise a reasonable possibility of substantiating the claim.  Further, as a layperson, the Veteran is competent to observe that he has had continuity of complaints related to a right knee disorder since service.  Consequently, particularly in light of the "low threshold" standard for reopening outlined by the Court in Shade, supra, the Board finds that the Veteran's sworn testimony is new and material evidence, and that the claim of service connection for a right knee disorder must be reopened.  

De novo consideration of this claim is addressed in the remand below.


ORDER

The appeal to reopen the claim of service connection for a right knee disorder is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

The Veteran has reported that he received treatment for his claimed disabilities at the Bronx, New York, VA Medical Center (VAMC) from his 1954 service discharge to the present (he also reported that he has received private treatment at Montefiore Hospital from the time of his "heart attack" to the present; such records have been obtained.)  An April 2010 response from the Bronx VAMC states that records from January 5, 1955 to December 6, 2001 were being provided; however, review of the claims file suggests that complete records are not available for review.  [Notably, the records provided included 1955 treatment reports for a different Veteran (which have since been removed from this Veteran's claims file).]  Treatment records from 1954 to the present would be pertinent and perhaps critical evidence regarding the claims on appeal (and VA treatment records are constructively in evidence) and must be secured.

Regarding the reopened claim of service connection for a right knee disorder, it is noted that there are no medical opinions currently of record which address a nexus between his current right knee disorder and his in service right knee injury.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the pes planus claim, it is noted that on August 2011 VA examination report, the examiner noted the June 1954 mention of the pes planus in the STRs and opined that the Veteran's pes planus "is not due to his service since it is a congenital condition."  A congenital or developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).  Accordingly, a remand is required for another VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure and associate with the record any unassociated records of VA treatment the Veteran has received, to specifically including all such records from the Bronx VAMC generated since 1954.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee disorder and pes planus.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each right knee and bilateral foot disability entity found.

(b)  Please identify the likely etiology for each right knee and bilateral foot disability entity diagnosed.  Specifically is it at least as likely as not (a 50 percent or greater probability) that the disability is directly related to the Veteran's service/events or injury therein?

(c)  If a congenital foot abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the right knee and fallen arches treatment in service, the Veteran's reports of continuous/recurring symptoms since service, and the August 2011 opinion of the VA examiner as to the pes planus claim (expressing, with rationale provided, agreement or disagreement with that opinion).

3.  Thereafter, the AOJ should review all additional evidence and information received, and arrange for any further development suggested by such evidence (e.g., VA examinations in connection with the diabetes, heart disease, hypertension, neck, left shoulder, and gout claims).  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


